Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted claim language filed 13 December 2018.  Claims 1-20 are pending in this application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/20/2021 and 7/15/2021 were filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 4, 11 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Applicant’s claim language within at least Claim 4 stating, “receiving metadata associated with the first sequence of objects; encoding the comparison st and 2nd vector and their respective information, which has not been found to be taught within the prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 13 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Independent Claims 1, 21 & 29 of U.S. Patent No. 10,860,781. 

Claim #6 from this Application
Claim #1 of Patent #10,860,781
     6.     The system of claim 1, wherein detecting the plurality of events includes: 

     1. (Original) A device comprising: 


     one or more processors;

     a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the device to perform operations comprising:

     accessing a text stream source comprising a plurality of entries;

     determining, for the plurality of entries, unique k-skip-n-grams;
     executing a burst detection algorithm to determine a burst level, burst start time, and burst end time of the k-skip-n-grams;
     executing a burst detection algorithm to determine a burst level, burst start time, and burst end time of the k-skip-n-grams;
     based on the burst level, burst start time, and burst end time, identifying k-skip-n-grams that are currently bursting and that started within a specified time period;
     based on the burst level, burst start time, and burst end time, identifying k-skip-n-grams that are currently bursting and that started within a specified time period;
     performing constrained z-clique finding on the graph of the identified k-skip-n-grams;
     performing constrained z-clique finding on a graph of the identified k-skip-n-grams;
     performing constrained clique percolation on the graph; 

     performing constrained clique percolation on the graph;
     identifying cliques where a set of sequences have all objects included therein; 

     identifying cliques where a set of texts have all words included therein;
     applying the burst detection algorithm over times at which plurality of sequences has occurred; and
     applying the burst detection algorithm over times at which feedback has occurred; and

     based on determined burst detections, identifying an issue where there is no overlap of cliques.


Claim 6 includes the limitations of Independent Claim 1 from which it depends and are further discussed herein, as the incorporated limitations of Independent Claim 1 provides for “receiving a plurality of sequences...”, “detecting a plurality of events...”, “receiving a first sequence of objects that is separate from the plurality of objects...”, and “employing a trained classifier...”, with the critical element of at least a “trained classifier” being used for classifying one or more sequences of objects associated with a plurality of events, for example.  The element of at least a “trained classifier” is not taught within the patented claim language, but is considered critical to the performance of Applicant’s limitations.
The claim language between the compared claims above differ by the limitations of, “one or more processors”, “a memory in communication with the one or more processors...”, “accessing a text stream...”, and “determining, for the plurality of entries, unique k-skip-n-grams”, which is not present within at least the dependent Claim 6, and do not appear to be sufficient in distinguishing the currently presented claim language from language presented within the patent.  The utilization of a memory and one or more processors for the accessing of text streams and the determination of at least “k-skip-n-grams” are commonly performed functionalities within the art, and, combined with the claimed limitations of this application, provide claims which are undifferentiated from one another.
identifying cliques...” differ from one another, as the terms “texts” and “sequences” appear to be interchangeable in meaning.  The limitations of “applying the burst detection algorithm...” differ between the compared claims, as “feedback” and “plurality of sequences” appear to be interchangeable in meaning as well.  The limitations of, “based on determined burst detections...” differ from one another as Claim 1 of the patent further recites, “...identifying an issue where there is no overlap of cliques”, while the dependent Claim 6 further recites, “...detecting the plurality of events, wherein there is no overlap of cliques of the plurality of events”.  As such, the differing content within the compared claims is not sufficient to render the claimsets patently distinct.   

Claims 6, 13 & 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Independent Claims 1, 12 & 20 of copending Application No. 17/096866. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Co-pending Application No. 17/096866 is a continuation of now US Patent No. 10,860,781 discussed above, differing at least by the limitations of, “performing constrained z-clique finding on a graph of the identified k-skip-n-grams” and “performing constrained clique percolation on the graph”, found within the patent, and not within the continued Application No. 17/096866, which interchangeably uses the language of   “based on the burst level, burst start time, and burst end time, identifying k-skip-n-grams that are currently bursting and that started within a specified time period” and “based on  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, 7, 8, 10, 14, 15 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupont et al (USPG Pub No. 20120137367A1; Dupont hereinafter).


a processor (see Fig. 13; see pp. [0041], [0778]; e.g., the system of Dupont utilizes one or more of a plurality of processors within one or more of a computer, as illustrated within at least Figure 13); and 
computer storage memory (see  Fig. 12 & 13; see pp. [0040-0041]; e.g., the system of Dupont utilizes one or more memory devices, as illustrated within at least Figure 13) having computer-executable instructions stored thereon which, when executed by the processor, implement a method comprising: 
receiving a plurality of sequences, wherein each of the plurality of sequences includes a sequence of objects (see pp. [0270]; e.g., the reference of Dupont teaches of the performance of continuous clustering, organized around a flow of events through a set of components that process the events as they receive them, reading on Applicant’s claimed limitation, as a received “flow of events” is considered equivalent to Applicant’s “plurality of objects”.  Raw events collected from raw data sources is relayed downstream to other components, such as news articles, blogs, tweets, financial market data feeds, and online press data feeds, for example, as stated within paragraph [0271].  Additionally, paragraph [0170] teaches of the utilization of a “central event passing infrastructure” used by all components of the system in the collection & exchanging of data such as observed events {i.e. email, instant messages, voicemail},); 
detecting a plurality of events based on analyzing k-skip-n-grams included in the plurality of sequences (see pp. [0760-0766], [0782-0783]; e.g., the reference of Dupont teaches of relying on textblock detection, maintaining at least two libraries of textblocks {i.e. global/recently disseminated} by running one or more algorithms over a large 
wherein for each event of the detected plurality of events, a graph is generated that includes z-cliques that correspond to portions of the k-skip-n-grams that are included in the plurality of sequences (see pp. [0155], [0760-0766] ; e.g., paragraph [0155], as well as paragraphs [0760-0766] teach of the utilization of “textblock patterns” derived from the building of a “textblock graph” which contains transitions between “n-grams”, reading on Applicant’s claimed limitation. Paragraphs [0760-0766] provide further teachings into the constructing of a graph of “n-gram” transitions within a universe of items, where successive n-grams may overlap, and a sliding window of size “k” is kept over the successive n-grams.  Additionally, paragraph [0941] allows a user to visualize the emergence of cliques, such as an animated graph of cliques, either through the detection of one or more of an anomaly {i.e. detected anomalous behavior based on analyzed events such as received email communications; pp. [0170]} in relation to the cliques, or on demand from a user); 
receiving a first sequence of objects that is separate from the plurality of objects, wherein the first sequence of objects includes a first plurality of k-skip-n-grams (see pp. [0760-0766]; e.g., Paragraphs [0760-0766] teach of receiving sequences of transitions between n-grams through the construction of a graph of n-gram transitions within a universe of items, where the sequences of transitions between n-grams is considered Add each of the k n-grams [118] initially in the window as vertices to the graph. For each of the k*(k-1)/2 pairs of n-grams [118] in the sliding window, add a directed edge with weight 1 between the corresponding vertices, with the head corresponding to the n-gram [118] appearing first in the window, and the tail corresponding to the latter n-gram [118]”, ); and 
employing a trained classifier to classify the first sequence of objects as being associated with a first event of the detected plurality of events, wherein classifying the first sequence of objects is based on a comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph generated for the first event (see pp. [0176]; e.g., the reference of Dupont teaches of utilizing a plurality of components, such as a “continuous categorization component”, which assigns one or more categories an incoming stream of events using any number and variety of categorization components, such as “ontology classifiers” defined and tuned by at least one or more of a categorization model that evaluates the results produced by categorization components, and ensure consistency and quality.  Referencing paragraphs [0935-0941], ontology classifiers used to filter input data can discover patterns such as anomalous patterns as they relate to cliques illustrated within an animated graph of cliques provided by the system.  Anomalies by deviation can be detected on any feature associated with an event.  As discussed within paragraph [0771], the locating of textblock patterns involves the examining of tokens of one or more items in order, running “a sliding window of size 

As for Claim 3, Dupont teaches, wherein the method further comprises: 
generating a labeled training dataset that includes the plurality of sequences and a label indicating one of the detected plurality of events for each of the plurality of sequences (see pp. [0615], [0629]; e.g., the reference of Dupont teaches of training a model on a training set defined as a group’s baseline window of events, for example.  Outliers, as well as anomalies, are defined by assessing the normalcy of an input workflow instance with respect to a model from observed instances as a training set, where “outliers” and “anomalies” are considered labels pertaining to input workflow instances); and 
employing supervised machine learning and the labeled training dataset to train the classifier to classify each of the plurality of sequences as the event indicated by the corresponding label (see pp. [0213], [0244]; e.g., the reference of Dupont teaches of establishing a behavioral baseline using at least a behavioral modeling component, considered equivalent to Applicant’s “supervised machine learning”, which collects, processes and analyzes historical data from collections of data sources to detect anomalies). 
As for Claim 7, Dupont teaches, “wherein the plurality of sequences includes a plurality of natural language (NL) phrases, and each of the plurality of NL phrases indicates a request for information associated with one of the detected plurality of events” (see pp. [0183]; e.g., the reference of Dupont teaches of utilizing at least a “Textblock Detection Component” for the detection of sequences of sentences, where sentences contain phrases.  Additionally, paragraphs [0633-0634] and [0955-0959] provide teachings into “Emotive tone analysis” and “Elicitation patterns”, respectively, where emotional expressions dependent upon a variety of indicators such as lexical choice of specific words and phrases is identified, and elicitation is detected using the flagging of linguistic markers of flattery and elicitation attempts.  An example is provided using the phrase “"Can I ask you a favor", which may be an attempt to defuse a defensive reaction when trying to extort sensitive information, reading on Applicant’s claimed limitation, as a request for information is detected). 


Claims 8, 10 & 14 amount to a method comprising instructions that, when executed by one or more processors, performs the computerized system of Claims 1, 3 & 7, respectively.  Accordingly, Claims 8, 10 & 14 are rejected for substantially the same reasons as presented above for Claims 1, 3 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Dupont: see Fig. 13; see [0041]; e.g., method for implementation integrating hardware and software components).


Claims 15 & 17 amount to a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, performs the computerized system of Claims 1 & 3, respectively.  Accordingly, Claims 15 & 17 are rejected for substantially the same reasons as presented above for Claims 1 & 3 and based on the references’ disclosure of the necessary supporting hardware and software (Dupont: see Fig. 13; see [0041]; e.g., method for implementation integrating hardware and software components).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 5, 9, 12, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al (USPG Pub No. 20120137367A1; Dupont hereinafter) in view of Natarajan et al (USPG Pub No. 20190327331A1; Natarajan hereinafter).

As for Claim 2, Dupont teaches the performance of continuous clustering, organized around a flow of events through a set of components that process the events as they receive them.
Dupont does not recite the limitation of, “accessing tutorial content that is associated with the first event”; and “providing the tutorial content to a computing device that provided the first sequence of objects”.
Natarajan teaches, wherein the method further comprises: 
“accessing tutorial content that is associated with the first event” (see pp. [0044-0046], [0058]; e.g., the reference of Natarajan teaches of utilizing a plurality of modules such as a task completion module comprising an action selection component that works with at least a dialog engine having dialog policies that guide how to select the next system action based on a dialog state, working in an equivalent fashion as Applicant’s tutorial content, as generic and domain specific policies guide the user.  A transportation agent, for example, may retrieve a user profile from a user context engine and execute the task of booking a ride, based on user input using a request such as “book me a ride to the airport”); and 
“providing the tutorial content to a computing device that provided the first sequence of objects” (see pp. [0059]; e.g., the reference of Natarajan teaches of 
The combined references of Dupont and Natarajan are considered analogous art for being within the same field of endeavor, which is anomaly detection using databases and file management systems within network environments for smart assistant systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of deep neural networks, as taught by Natarajan, with the method of Dupont in order to assist a user to obtain information or services, and assist the use to manage different tasks such as keeping track of events. (Natarajan; [0006])
As for Claim 5, Dupont teaches the performance of continuous clustering, organized around a flow of events through a set of components that process the events as they receive them.
Dupont does not recite the limitation of, “wherein the trained classifier is implemented by a neural network with at least two hidden layers”.
Natarajan teaches, “wherein the trained classifier is implemented by a neural network with at least two hidden layers” (see pp. [0080-0081]; e.g., the reference of Natarajan serves as an enhancement to the teachings of Dupont by providing the use of one or more of an artificial neural network for helping to identify n-grams within user input, where an artificial neural network can be a “deep neural network” comprising at 
The combined references of Dupont and Natarajan are considered analogous art for being within the same field of endeavor, which is anomaly detection using databases and file management systems within network environments for smart assistant systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of deep neural networks, as taught by Natarajan, with the method of Dupont in order to assist a user to obtain information or services, and assist the use to manage different tasks such as keeping track of events. (Natarajan; [0006]) 
Claims 9 & 12 amount to a method comprising instructions that, when executed by one or more processors, performs the computerized system of Claims 2 & 5, respectively.  Accordingly, Claims 9 & 12 are rejected for substantially the same reasons as presented above for Claims 2 & 5 and based on the references’ disclosure of the necessary supporting hardware and software (Dupont: see Fig. 13; see [0041]; e.g., method for implementation integrating hardware and software components).



Claims 16 & 19 amount to a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, performs the computerized see [0041]; e.g., method for implementation integrating hardware and software components).




Conclusion
The prior art of made of reference and not relied upon has been considered pertinent to Applicant’s disclosure. 
***Wright et al (USPG Pub No. 20100138377A1) teaches systems and methods for detecting and coordinating changes in lexical items.
***Mandt et al (USPG Pub No. 20180157644A1) teaches dynamic word embeddings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								6/14/2021